DETAILED ACTION
Response to Amendment
1.	The reply filed on 09/07/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant did not correctly elect a single species as was required restriction requirement of 05/04/2021. Applicant elected multiple species for each of the categories of Species i (the species where monomer a2 is present and non optional) and Species ii (the species where the monomer a2 can not be present).  Applicant is required to elect one of the two species of species i and species ii (that is applicant must choose between species i and species ii), as was indicated in the restriction requirement of 05/04/2021. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
2.	 The response filed on 09/07/2021 is not considered to be fully responsive to the office action filed on 05/04/2021. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763